Citation Nr: 1315838	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  03-05 779	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office 
in Baltimore, Maryland


THE ISSUE


Entitlement to an initial rating higher than 20 percent for the service-connected diabetes mellitus prior to August 24, 2003 and a 60 percent rating thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2002 rating decision issued by the RO that granted service connection for diabetes mellitus and assigned a 20 percent rating.  

Subsequently, in a rating decision in January 2013, the RO raised the rating to 60 percent effective on August 25, 2003.  Accordingly, the issue has been characterized as indicated on the title page.  

In March 2003, the Veteran requested a hearing with the Board.  In April 2013, he clarified that he no longer desired a Board hearing.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In July 2006 the Veteran filed a claim of service connection for arthropathy of the right foot; however, a rating decision in September 2008 granted service connection for arthropathy of the left foot.   

 

FINDING OF FACT

On April 22, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal was requested.



CONCLUSION OF LAW

The criteria for the withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, as the Veteran has withdrawn this appeal, there remains no allegation of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and must dismiss it.



ORDER

The appeal is dismissed.


		
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


